DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 1/13/22, with respect to the rejection(s) of claim(s) 1, 2, 4-7, 11, 12, and 14-17 under 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al., US 2019/0222742.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0152623, in view of Kim et al., US 2019/0222742.

a housing (see figure 3, element 100); 
a first camera (see figure 3, element 21: wide angle camera) having a first angle of view (see para 31); 
a second camera (see figure 3, element 22: telephoto camera) having a second angle of view that is smaller than the first angle of view (see para 31); 
a display (see figure 4, element 30) with a touchable screen (see para 38); and 
a processor (see figure 2, element 10) connected to the first camera, the second camera, and the display, wherein the processor is configured to: 
based on being in a state where a photographing direction of the first camera and a photographing direction of the second camera being substantially the same (see figure 3, element 20 and para 25), activate the first camera (see para 26: wherein in the step S12, the camera is in the unfolded state where a photographing direction of the first camera and a photographing direction of the second camera are substantially the same, the first camera is activated), 
display a first image acquired via the first camera on the display (see para 38: displaying preview image);
acquire a second image by cropping the first image in accordance with the second angle of view, in response to reception of a first input event (see para 38 and 52: performing zoom operation that is in the 
display the second image with the first image on the display (see para 38: displaying zoomed or cropped image); 
activate the second camera in response to reception of a second input event (see para 38: the zoom operation is continued until it passes a threshold and camera is switched to telephoto camera); and 
display a third image acquired via the second camera on the display (see para 51).
The Li reference does not specifically disclose acquiring a second image by cropping the first image to have the second angle of view. 
Kim et al., US 2019/0222742, discloses an imaging device with a display wherein the first image can be displayed by cropping according to a second view angle that is smaller than the first view angle (see para 126-127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, to acquire a second image by cropping the first image to have the second angle of view, in order to match the image display of the images so produce smoother transitions between camera images for the users viewing.
In regard to claim 2, Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device of claim 1.  The Li reference discloses wherein: 

the second input event is generated according to a second touch input made at a position where the second image is displayed on the touchable screen (see para 38).
In regard to claim 4, Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device of claim 1.  The Li reference discloses the electronic device of claim 1, wherein: the first input event is generated at a first time point at which touch objects are contacted at two points on the touchable screen of the display (see para 38); and the second input event is generated at a second time point at which the touch objects are moved in different directions from each other and then separated from the touchable screen (see para 38).
In regard to claim 5, Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device of claim 4.  The Li reference discloses wherein the processor is further configured to: acquire a plurality of fourth images by cropping the first image to have a plurality of angles of view included in a range of the first angle of view and the second angle of view (see para 52); and display a fourth image, that corresponds to an angle of view matched to a distance between the touch objects from among the fourth images, on the display from the first time point to the second time point (see para 38).
In regard to claim 6, Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device of claim 1.  The Li reference discloses wherein the processor is further configured to deactivate the first camera or switch the 
In regard to claim 7, Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device of claim 1.  The Li reference discloses wherein the processor is further configured to activate the second camera and switch the activated second camera to a standby state before reception of the first input event (see para 74-75).
In regard to claim 11, since Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device and its operation as described in regard to claim 1 above, the method of claim 11 is also disclosed (see claim 1 above).
In regard to claim 12, since Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device and its operation as described in regard to claim 2 above, the method of claim 12 is also disclosed (see claim 2 above).
In regard to claim 14, since Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device and its operation as described in regard to claim 4 above, the method of claim 14 is also disclosed (see claim 4 above).
In regard to claim 15, since Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device and its operation as described in regard to claim 5 above, the method of claim 15 is also disclosed (see claim 5 above).
In regard to claim 16, since Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device and its operation as described in regard to claim 6 above, the method of claim 16 is also disclosed (see claim 6 above).
.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, as applied to claims 2 and 12 above, and further in view of Kang et al., US 2017/0013179.
In regard to claim 3, Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, discloses the electronic device of claim 2. The Li and Kim references do not specifically disclose wherein the processor is further configured to arrange the second image overlappingly in a partial area of the first image displayed on the display.
Kang et al., US 2017/0013179, discloses an electronic device with a first camera with a first angle of view and a second camera with a second angle of view (see figure 1B, elements 121a, 121b, and 154; figure 13 and 14; and para) wherein the processor is further configured to arrange the second image overlappingly in a partial area of the first image displayed on the display (see figure 4-6B and 13-14; para 124-129; para 179-185).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, and further in view of Kang et al., US 2017/0013179, wherein the processor is further configured to arrange the second image overlappingly in a partial area of the first image displayed on the display, in order to view and verify multiple angle of views simultaneously. 
In regard to claim 13, since Li, US 2018/0152623, in view of Kim et al., US 2019/0222742, and further in view of Kang et al., US 2017/0013179, discloses the .

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs